FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


NATURAL RESOURCES DEFENSE                No. 09-17661
COUNCIL; CALIFORNIA TROUT ; SAN
FRANCISCO BAYKEEPER; FRIENDS OF             D.C. No.
THE RIVER ; THE BAY INSTITUTE , all      1:05-cv-01207-
non-profit organizations,                 OWW-GSA

                Plaintiffs-Appellants,
                                            ORDER
                 and

METROPOLITAN WATER DISTRICT OF
SOUTHERN CALIFORNIA ,
         Plaintiff in Related Case,

                 v.

KENNETH LEE SALAZAR, in his
official capacity as Secretary of the
Interior; DAN ASHE , in his official
capacity as Director of the U.S. Fish
and Wildlife Service; MICHAEL L.
CONNOR, in his official capacity as
Commissioner of the U.S. Bureau of
Reclamation; ANDERSON -
COTTONWOOD IRRIGATION
DISTRICT ; PACIFIC REALTY
ASSOCIATES, LP; RECLAMATION
2                 NRDC V . SALAZAR

DISTRICT 1004; BEVERLY F.
ANDREOTTI; BANTA -CARBONA
IRRIGATION DISTRICT ; PATTERSON
IRRIGATION DISTRICT ; WEST SIDE
IRRIGATION DISTRICT ; BYRON
BETHANY IRRIGATION DISTRICT ;
CARTER MUTUAL WATER COMPANY;
HOWALD FARMS, INC.; MAXWELL
IRRIGATION DISTRICT ; MERIDIAN
FARMS WATER COMPANY ; OJI
BROTHERS FARMS, INC.; HENRY D.
RICHTER ; SUTTER MUTUAL WATER
CO .; TISDALE IRRIGATION AND
DRAINAGE COMPANY ; WINDSWEPT
LAND AND LIVESTOCK COMPANY ;
CITY OF REDDING ; COELHO FAMILY
TRUST ; EAGLE FIELD WATER
DISTRICT ; MERCY SPRINGS WATER
DISTRICT ; ORO LOMA WATER
DISTRICT ; CONAWAY PRESERVATION
GROUP; DEL PUERTO WATER
DISTRICT ; WEST STANISLAUS
IRRIGATION DISTRICT ; FRESNO
SLOUGH WATER DISTRICT ; JAMES
IRRIGATION DISTRICT ;
TRANQUILLITY IRRIGATION
DISTRICT ; CHRISTO D. BARDIS;
ABDUL RAUF; TAHMINA RAUF;
SACRAMENTO RIVER RANCH , LLC;
FRED TENHUNFELD ; FAMILY FARM
ALLIANCE ,
               Defendants-Appellees,
                    NRDC V . SALAZAR                       3

 SAN LUIS & DELTA -MENDOTA
 WATER AUTHORITY ; WESTLANDS
 WATER DISTRICT ; CALIFORNIA
 FARM BUREAU FEDERATION ; STATE
 WATER CONTRACTORS; CALIFORNIA
 DEPARTMENT OF WATER
 RESOURCES; GLENN -COLUSA
 IRRIGATION DISTRICT ; NATOMAS
 CENTRAL MUTUAL WATER
 COMPANY ; PELGER MUTUAL WATER
 COMPANY ; PLEASANT GROVE-
 VERONA MUTUAL WATER
 COMPANY ; RECLAMATION DISTRICT
 108; RIVER GARDEN FARMS
 COMPANY ; PRINCETON -CODORA -
 GLENN IRRIGATION DISTRICT ;
 PROVIDENT IRRIGATION DISTRICT ;
 KERN COUNTY WATER AGENCY ,

    Defendant-Intervenors-Appellees.


                    Filed March 5, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
4                  NRDC V . SALAZAR

35–3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judges Berzon and Ikuta did not participate in the
deliberations or vote in this case.